Russell, J.
1. The ruling on the demurrer to the indictment is fully controlled by the ruling of this court in Nalley v. State, ante, 15 (74 S. E. 767), and decisions therein cited.
[a) The charge of forgery and that of uttering and publishing a forged paper may be joined in'the same count.
2. An intent to defraud is an essential ingredient of the offense of uttering and publishing a forgery, and the court in this case having omitted to próperly instruct the jury that in order to constitute the offense, the intent to defraud must be shown, a new trial will be granted. The jury should be instructed that they must be satisfied that the writing mentioned in the indictment was forged or uttered (as the ease may be) with an intent to defraud, or they should acquit the defendant. A new trial is more readily granted because of the fact that the evidence of fraudulent intent is very weak and unsatisfactory. Judgment reversed.
The demurrer was on the grounds that no offense is charged in the indictment, and that two separate and distinct offenses are charged in one count.
Way & Burkhalter, for plaintiff in error.
N. J. Norman, solicitor-general, Edwin A. Cohen, contra.